DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 4/25/2022.  Claims 1-17, 20-22, and 25-30 are now pending in the present application.  Claims 18, 19, 23, and 24 have been canceled by the Applicant.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Patent Application Publication No. 2020/0213045 A1) (hereinafter Lee 1).

Regarding claim 25, Lee 1 discloses a method for transmitting data packets in a wireless communication system between at least two transceivers communicating with each other using sidelink resource pools of the wireless communication system (Paragraph 0114 discloses V2X services can be provided by PC5 interface and/or Uu interface.  Support of V2X services via PC5 interface is provided by V2X sidelink communication, which is a mode of communication whereby UEs can communicate with each other directly over the PC5 interface.  Paragraph 0124 discloses the network can manage the sidelink resource pool by controlling the amount of the packet duplication), the method comprising:
transmitting a data packet on one of the sidelink resource pools of the wireless communication system to the other transceiver of the wireless communication system (Paragraph 0131 discloses when the UE performs the (re)transmission, the UE may be only allowed to perform the packet duplication using the number of carriers smaller than the threshold value.  Furthermore, the number of carriers for the packet duplication may exclude the number of carriers for transmitting non-duplicated packets.  Paragraph 0114 discloses V2X services can be provided by PC5 interface and/or Uu interface.  Support of V2X services via PC5 interface is provided by V2X sidelink communication, which is a mode of communication whereby UEs can communicate with each other directly over the PC5 interface.  Paragraph 0124 discloses the network can manage the sidelink resource pool by controlling the amount of the packet duplication); and
re-transmitting said data packet at least once on another sidelink resource pool of the sidelink resource pools of the wireless communication system, if a PPPR value associated with said data packet or with data comprised in said data packet indicates a high reliability (Paragraphs 0156-0159 disclose Threshold Defined Per Reliability Level.  The reliability level may be a reliability level (e.g. PPPR) of MAC PDU, PDCP SDU and/or PDCP PDU.  If the threshold is defined per a reliability level, the UE may compare current level of the packet duplication of the reliability level of PDCP SDU, PDCP PDU and/or MAC PDU with the threshold associated with the reliability level of the PDCP SDU, PDCP PDU and/or MAC PDU.  If the current level of the packet duplication of reliability level of a MAC SDU and/or MAC PDU is less than or equal to the threshold associated with the reliability level, the UE may be allowed to transmit duplicated packet (i.e. MAC SDU and/or MAC PDU).  Otherwise, the MAC layer of the UE may discard the duplicated MAC SDU and/or MAC PDU except the original MAC SDU and/or MAC PDU (i.e. not duplicated MAC SDU and/or PDU).  If the current level of the packet duplication of reliability level of a PDCP SDU and/or PDCP PDU is less than or equal to the threshold associated with the reliability level, the UE may be allowed to generate duplicated packet (i.e. PDCP SDU and/or PDCP PDU).  Otherwise, the PDCP layer of the UE may not generate the duplicated PDCP PDU except the original PDCP SDU and/or PDCP PDU (i.e. not duplicated PDCP SDU and/or PDCP PDU).  Paragraphs 0176 and 0177 disclose if the threshold is defined per a CBR level of the pool, priority, service identity, destination identity and/or reliability level per carrier and/or pool and the application layer packet is generated, the UE may evaluate the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool.  If the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool is less than the threshold associated with the current CBR level of the pool, priority, service identity, destination identity and/or reliability level of each carrier and/or pool, the PDCP layer of UE may be allowed to generate duplicated PDCP SDU and/or PDCP PDUs within the threshold and transmit the duplicated packets in the concerned carrier and/or pool.  Otherwise, PDCP layer of the UE may not generate the duplicated PDCP SDU and/or PDCP PDUs in the concerned carrier and/or pool.  If the UE is not allowed to transmit the duplicated packets in the concerned carrier and/or pool, the UE may trigger select another carrier which allows the packet duplication.  If the threshold is defined per a CBR level of the pool, priority, service identity, destination identity and/or reliability level per carrier and/or pool and the application layer packet is generated, the UE may evaluate the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool.  If the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool is less than the threshold associated with the current CBR level of the pool, priority, service identity, destination identity and/or reliability level of each carrier and/or pool, MAC layer of UE may be allowed to transmit MAC PDUs including duplicated MAC SDUs within the threshold and transmit the MAC PDUs including duplicated MAC SDUs in the concerned carrier and/or pool.  Otherwise, the UE may discard the duplicated MAC SDUs and/or MAC PDUs in the concerned carrier and/or pool.  If the UE may be not allowed to transmit the duplicated packets in the concerned carrier and/or pool, the UE may trigger select another carrier which allows the packet duplication).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 7, 21, 22, 27, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee 1 in view of Lee et al. (U.S. Patent Application Publication No. 2018/0234973 A1) (hereinafter Lee 2).

Regarding claim 1, Lee 1 discloses a transceiver for a wireless communication system (Paragraph 0114 discloses V2X services can be provided by PC5 interface and/or Uu interface.  Support of V2X services via PC5 interface is provided by V2X sidelink communication, which is a mode of communication whereby UEs can communicate with each other directly over the PC5 interface),
wherein the transceiver is configured to communicate with at least one other transceiver of the wireless communication system using sidelink resource pools of the wireless communication system (Paragraph 0114 discloses V2X services can be provided by PC5 interface and/or Uu interface.  Support of V2X services via PC5 interface is provided by V2X sidelink communication, which is a mode of communication whereby UEs can communicate with each other directly over the PC5 interface.  Paragraph 0124 discloses the network can manage the sidelink resource pool by controlling the amount of the packet duplication),
wherein the transceiver is configured to transmit a data packet on one of the sidelink resource pools of the wireless communication system to the other transceiver of the wireless communication system (Paragraph 0131 discloses when the UE performs the (re)transmission, the UE may be only allowed to perform the packet duplication using the number of carriers smaller than the threshold value.  Furthermore, the number of carriers for the packet duplication may exclude the number of carriers for transmitting non-duplicated packets.  Paragraph 0114 discloses V2X services can be provided by PC5 interface and/or Uu interface.  Support of V2X services via PC5 interface is provided by V2X sidelink communication, which is a mode of communication whereby UEs can communicate with each other directly over the PC5 interface.  Paragraph 0124 discloses the network can manage the sidelink resource pool by controlling the amount of the packet duplication),
wherein the transceiver is configured to, if a PPPR value associated with said data packet or with data comprised in said data packet indicates a high reliability, to re-transmit said data packet at least once on another sidelink resource pool of the sidelink resource pools of the wireless communication system (Paragraphs 0156-0159 disclose Threshold Defined Per Reliability Level.  The reliability level may be a reliability level (e.g. PPPR) of MAC PDU, PDCP SDU and/or PDCP PDU.  If the threshold is defined per a reliability level, the UE may compare current level of the packet duplication of the reliability level of PDCP SDU, PDCP PDU and/or MAC PDU with the threshold associated with the reliability level of the PDCP SDU, PDCP PDU and/or MAC PDU.  If the current level of the packet duplication of reliability level of a MAC SDU and/or MAC PDU is less than or equal to the threshold associated with the reliability level, the UE may be allowed to transmit duplicated packet (i.e. MAC SDU and/or MAC PDU).  Otherwise, the MAC layer of the UE may discard the duplicated MAC SDU and/or MAC PDU except the original MAC SDU and/or MAC PDU (i.e. not duplicated MAC SDU and/or PDU).  If the current level of the packet duplication of reliability level of a PDCP SDU and/or PDCP PDU is less than or equal to the threshold associated with the reliability level, the UE may be allowed to generate duplicated packet (i.e. PDCP SDU and/or PDCP PDU).  Otherwise, the PDCP layer of the UE may not generate the duplicated PDCP PDU except the original PDCP SDU and/or PDCP PDU (i.e. not duplicated PDCP SDU and/or PDCP PDU).  Paragraphs 0176 and 0177 disclose if the threshold is defined per a CBR level of the pool, priority, service identity, destination identity and/or reliability level per carrier and/or pool and the application layer packet is generated, the UE may evaluate the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool.  If the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool is less than the threshold associated with the current CBR level of the pool, priority, service identity, destination identity and/or reliability level of each carrier and/or pool, the PDCP layer of UE may be allowed to generate duplicated PDCP SDU and/or PDCP PDUs within the threshold and transmit the duplicated packets in the concerned carrier and/or pool.  Otherwise, PDCP layer of the UE may not generate the duplicated PDCP SDU and/or PDCP PDUs in the concerned carrier and/or pool.  If the UE is not allowed to transmit the duplicated packets in the concerned carrier and/or pool, the UE may trigger select another carrier which allows the packet duplication.  If the threshold is defined per a CBR level of the pool, priority, service identity, destination identity and/or reliability level per carrier and/or pool and the application layer packet is generated, the UE may evaluate the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool.  If the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool is less than the threshold associated with the current CBR level of the pool, priority, service identity, destination identity and/or reliability level of each carrier and/or pool, MAC layer of UE may be allowed to transmit MAC PDUs including duplicated MAC SDUs within the threshold and transmit the MAC PDUs including duplicated MAC SDUs in the concerned carrier and/or pool.  Otherwise, the UE may discard the duplicated MAC SDUs and/or MAC PDUs in the concerned carrier and/or pool.  If the UE may be not allowed to transmit the duplicated packets in the concerned carrier and/or pool, the UE may trigger select another carrier which allows the packet duplication).
Lee 1 does not explicitly disclose wherein the transceiver is served by a central transceiver of the wireless communication system, wherein the transceiver is configured to operate in LTE V2X mode 3, NR V2X mode 1 or D2D mode 1 in which scheduling of resources for the communication with the at least one other transceiver is performed by the central transceiver, or is configured to operate in V2X Mode 4, NR V2X mode 2 or D2D mode 2, wherein the transceiver is configured to schedule resources for the sidelink communication autonomously.
In analogous art, Lee 2 discloses wherein the transceiver is served by a central transceiver of the wireless communication system, wherein the transceiver is configured to operate in LTE V2X mode 3, NR V2X mode 1 or D2D mode 1 in which scheduling of resources for the communication with the at least one other transceiver is performed by the central transceiver, or is configured to operate in V2X Mode 4, NR V2X mode 2 or D2D mode 2, wherein the transceiver is configured to schedule resources for the sidelink communication autonomously (Paragraphs 0041, 0042, 0045, and 0046 disclose the UE supporting sidelink communication can operate in two modes for resource allocation.  The first mode is a scheduled resource allocation, which can be called Mode 1.  In Mode 1, the UE needs to be RRC_CONNECTED in order to transmit data.  The UE requests transmission resources from the eNB.  The eNB schedules transmission resources for transmission of sidelink control information and data.  The eNB can schedule transmission resources for sidelink communication using configured sidelink radio network temporary identity (SL-RNTI).  The second mode is a UE autonomous resource selection, which can be called Mode 2.  In Mode 2, a UE on its own selects resources from resource pools and performs transport format selection to transmit sidelink control information and data.  The UE supporting V2X sidelink communication can operate in two modes for resource allocation.  The first mode is a scheduled resource allocation.  The first mode for V2X sidelink communication may be called Mode 3.  In Mode 3, the UE needs to be RRC_CONNECTED in order to transmit data.  The UE requests transmission resources from the eNB.  The eNB schedules transmission resources for transmission of sidelink control information and data.  The second mode is a UE autonomous resource selection.  The second mode for V2X sidelink communication may be called Mode 4.  In Mode 4, the UE on its own selects resources from resource pools and performs transport format selection to transmit sidelink control information and data).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE operating in Mode 1, Mode 2, Mode 3, or mode 4, depending on whether the UE is in communication with an eNB, as described in Lee 2, with V2X sidelink communication, as described in Lee 1, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UE operating in Mode 1, Mode 2, Mode 3, or mode 4, depending on whether the UE is in communication with an eNB of Lee 2 with V2X sidelink communication of Lee 1 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lee 2.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee 1 and Lee 2 to obtain the invention as specified in claim 1.

Regarding claim 2, as applied to claim 1 above, Lee 1, as modified by Lee 2, further discloses wherein a number of re-transmissions of said data packet depends on the PPPR value (Paragraphs 0129 and 0134 disclose the reliability level may be defined by ProSe Per Packet Reliability (PPPR).  The number of carriers used for the packet duplication may be controlled per a CBR level, a priority level, a service identity, a destination identity, and/or a reliability level.  Thus, the network can manage the sidelink resource pool by controlling the amount of the packet duplication according to an embodiment of the present invention).

Regarding claim 4, as applied to claim 1 above, Lee 1 discloses the claimed invention except explicitly disclosing wherein the sidelink resource pools of the wireless communication system are at least two out of a mode 3 resource pool, a mode 4 resource pool, a shared resource pool, an unshared resource pool or an exceptional resource pool.
Lee 2 further discloses wherein the sidelink resource pools of the wireless communication system are at least two out of a mode 3 resource pool, a mode 4 resource pool, a shared resource pool, an unshared resource pool or an exceptional resource pool (Paragraphs 0045 and 0046 disclose the UE supporting V2X sidelink communication can operate in two modes for resource allocation.  The first mode is a scheduled resource allocation.  The first mode for V2X sidelink communication may be called Mode 3.  In Mode 3, the UE needs to be RRC_CONNECTED in order to transmit data.  The UE requests transmission resources from the eNB.  The eNB schedules transmission resources for transmission of sidelink control information and data.  The second mode is a UE autonomous resource selection.  The second mode for V2X sidelink communication may be called Mode 4.  In Mode 4, the UE on its own selects resources from resource pools and performs transport format selection to transmit sidelink control information and data).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate sidelink resource pools including mode 3 and mode 4 resources, as described in Lee 2, with sidelink resource pool , as described in Lee 1, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining sidelink resource pools including mode 3 and mode 4 resources of Lee 2 with sidelink resource pool  of Lee 1 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lee 2.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee 1 and Lee 2 to obtain the invention as specified in claim 4.

Regarding claim 5, as applied to claim 1 above, Lee 1, as modified by Lee 2, discloses the claimed invention except explicitly disclosing wherein the PPPR value ranges from 1 to 8; wherein a PPPR value of 1 indicates the highest reliability and a PPPR value of 8 indicates the lowest reliability.
Lee 1, as modified by Lee 2, discloses that the PPPR value may be zero to one positive integer numbers or low, medium, and high (Paragraph 0129 discloses the reliability level may be defined by ProSe Per Packet Reliability (PPPR).  The example of reliability level may be described as zero to one positive integer number.  Another example of reliability level may be described as {low, medium, high}), but Lee 1, as modified by Lee 2, does not specifically identify a range from 1 to 8 and does not specify that a value of 1 indicates a highest reliability and a value of 8 indicates the lowest reliability. 
However, values of 1 to 8 with 8 being the most reliable and 8 the least reliable is a mere design choice and an obvious choice to try, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to signify reliability levels.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select values of 1 to 8 with 1 being the most reliable and 8 the least reliable because Applicant has not disclosed that the specific choice of levels provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Lee 1’s numbering system and Applicant’s invention, to perform equally well with either the numbering system taught by Lee 1, as modified by Lee 2, or the claimed location because both numbering systems would perform the same function of identifying a reliability equally well.  Therefore, it would have been prima facie obvious to modify Lee 1, as modified by Lee 2, to obtain the invention as specified in claim 5 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Lee 1, as modified by Lee 2.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Lee 1, as modified by Lee 2, to obtain the invention as specified in claim 5.

Regarding claim 7, as applied to claim 1 above, Lee 1, as modified by Lee 2, further discloses wherein the transceiver is configured to retransmit said data packet at least once, if the PPPR value indicates a reliability that is equal to or higher than a predefined reliability (Paragraphs 0156-0159 disclose Threshold Defined Per Reliability Level.  The reliability level may be a reliability level (e.g. PPPR) of MAC PDU, PDCP SDU and/or PDCP PDU.  If the threshold is defined per a reliability level, the UE may compare current level of the packet duplication of the reliability level of PDCP SDU, PDCP PDU and/or MAC PDU with the threshold associated with the reliability level of the PDCP SDU, PDCP PDU and/or MAC PDU.  If the current level of the packet duplication of reliability level of a MAC SDU and/or MAC PDU is less than or equal to the threshold associated with the reliability level, the UE may be allowed to transmit duplicated packet (i.e. MAC SDU and/or MAC PDU).  Otherwise, the MAC layer of the UE may discard the duplicated MAC SDU and/or MAC PDU except the original MAC SDU and/or MAC PDU (i.e. not duplicated MAC SDU and/or PDU).  If the current level of the packet duplication of reliability level of a PDCP SDU and/or PDCP PDU is less than or equal to the threshold associated with the reliability level, the UE may be allowed to generate duplicated packet (i.e. PDCP SDU and/or PDCP PDU).  Otherwise, the PDCP layer of the UE may not generate the duplicated PDCP PDU except the original PDCP SDU and/or PDCP PDU (i.e. not duplicated PDCP SDU and/or PDCP PDU).  Paragraphs 0176 and 0177 disclose if the threshold is defined per a CBR level of the pool, priority, service identity, destination identity and/or reliability level per carrier and/or pool and the application layer packet is generated, the UE may evaluate the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool.  If the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool is less than the threshold associated with the current CBR level of the pool, priority, service identity, destination identity and/or reliability level of each carrier and/or pool, the PDCP layer of UE may be allowed to generate duplicated PDCP SDU and/or PDCP PDUs within the threshold and transmit the duplicated packets in the concerned carrier and/or pool.  Otherwise, PDCP layer of the UE may not generate the duplicated PDCP SDU and/or PDCP PDUs in the concerned carrier and/or pool.  If the UE is not allowed to transmit the duplicated packets in the concerned carrier and/or pool, the UE may trigger select another carrier which allows the packet duplication.  If the threshold is defined per a CBR level of the pool, priority, service identity, destination identity and/or reliability level per carrier and/or pool and the application layer packet is generated, the UE may evaluate the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool.  If the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool is less than the threshold associated with the current CBR level of the pool, priority, service identity, destination identity and/or reliability level of each carrier and/or pool, MAC layer of UE may be allowed to transmit MAC PDUs including duplicated MAC SDUs within the threshold and transmit the MAC PDUs including duplicated MAC SDUs in the concerned carrier and/or pool.  Otherwise, the UE may discard the duplicated MAC SDUs and/or MAC PDUs in the concerned carrier and/or pool.  If the UE may be not allowed to transmit the duplicated packets in the concerned carrier and/or pool, the UE may trigger select another carrier which allows the packet duplication).

Regarding claim 21, Lee 1 discloses a transceiver for a wireless communication system (Paragraph 0114 discloses V2X services can be provided by PC5 interface and/or Uu interface.  Support of V2X services via PC5 interface is provided by V2X sidelink communication, which is a mode of communication whereby UEs can communicate with each other directly over the PC5 interface),
wherein the transceiver is configured to communicate with at least one other transceiver of the wireless communication system using sidelink resource pools of the wireless communication system (Paragraph 0114 discloses V2X services can be provided by PC5 interface and/or Uu interface.  Support of V2X services via PC5 interface is provided by V2X sidelink communication, which is a mode of communication whereby UEs can communicate with each other directly over the PC5 interface.  Paragraph 0124 discloses the network can manage the sidelink resource pool by controlling the amount of the packet duplication),
wherein the transceiver is configured to transmit a data packet on one of the sidelink resource pools of the wireless communication system to the other transceiver of the wireless communication system (Paragraph 0131 discloses when the UE performs the (re)transmission, the UE may be only allowed to perform the packet duplication using the number of carriers smaller than the threshold value.  Furthermore, the number of carriers for the packet duplication may exclude the number of carriers for transmitting non-duplicated packets.  Paragraph 0114 discloses V2X services can be provided by PC5 interface and/or Uu interface.  Support of V2X services via PC5 interface is provided by V2X sidelink communication, which is a mode of communication whereby UEs can communicate with each other directly over the PC5 interface.  Paragraph 0124 discloses the network can manage the sidelink resource pool by controlling the amount of the packet duplication),
wherein the transceiver is configured to, if a PPPR value associated with said data packet or with data comprised in said data packet indicates a high reliability, to re-transmit said data packet at least once on another sidelink resource pool of the sidelink resource pools of the wireless communication system, or on at least one other component carrier (Paragraphs 0156-0159 disclose Threshold Defined Per Reliability Level.  The reliability level may be a reliability level (e.g. PPPR) of MAC PDU, PDCP SDU and/or PDCP PDU.  If the threshold is defined per a reliability level, the UE may compare current level of the packet duplication of the reliability level of PDCP SDU, PDCP PDU and/or MAC PDU with the threshold associated with the reliability level of the PDCP SDU, PDCP PDU and/or MAC PDU.  If the current level of the packet duplication of reliability level of a MAC SDU and/or MAC PDU is less than or equal to the threshold associated with the reliability level, the UE may be allowed to transmit duplicated packet (i.e. MAC SDU and/or MAC PDU).  Otherwise, the MAC layer of the UE may discard the duplicated MAC SDU and/or MAC PDU except the original MAC SDU and/or MAC PDU (i.e. not duplicated MAC SDU and/or PDU).  If the current level of the packet duplication of reliability level of a PDCP SDU and/or PDCP PDU is less than or equal to the threshold associated with the reliability level, the UE may be allowed to generate duplicated packet (i.e. PDCP SDU and/or PDCP PDU).  Otherwise, the PDCP layer of the UE may not generate the duplicated PDCP PDU except the original PDCP SDU and/or PDCP PDU (i.e. not duplicated PDCP SDU and/or PDCP PDU).  Paragraphs 0176 and 0177 disclose if the threshold is defined per a CBR level of the pool, priority, service identity, destination identity and/or reliability level per carrier and/or pool and the application layer packet is generated, the UE may evaluate the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool.  If the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool is less than the threshold associated with the current CBR level of the pool, priority, service identity, destination identity and/or reliability level of each carrier and/or pool, the PDCP layer of UE may be allowed to generate duplicated PDCP SDU and/or PDCP PDUs within the threshold and transmit the duplicated packets in the concerned carrier and/or pool.  Otherwise, PDCP layer of the UE may not generate the duplicated PDCP SDU and/or PDCP PDUs in the concerned carrier and/or pool.  If the UE is not allowed to transmit the duplicated packets in the concerned carrier and/or pool, the UE may trigger select another carrier which allows the packet duplication.  If the threshold is defined per a CBR level of the pool, priority, service identity, destination identity and/or reliability level per carrier and/or pool and the application layer packet is generated, the UE may evaluate the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool.  If the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool is less than the threshold associated with the current CBR level of the pool, priority, service identity, destination identity and/or reliability level of each carrier and/or pool, MAC layer of UE may be allowed to transmit MAC PDUs including duplicated MAC SDUs within the threshold and transmit the MAC PDUs including duplicated MAC SDUs in the concerned carrier and/or pool.  Otherwise, the UE may discard the duplicated MAC SDUs and/or MAC PDUs in the concerned carrier and/or pool.  If the UE may be not allowed to transmit the duplicated packets in the concerned carrier and/or pool, the UE may trigger select another carrier which allows the packet duplication).
Lee 1 does not explicitly disclose wherein the transceiver is served by a central transceiver of the wireless communication system, wherein the transceiver is configured to operate in LTE V2X mode 3, NR V2X mode 1 or D2D mode 1 in which scheduling of resources for the communication with the at least one other transceiver is performed by the central transceiver, or is configured to operate in LTE V2X mode 4, NR V2X mode 2 or D2D mode 2, wherein the transceiver is configured to schedule resources for the sidelink communication autonomously.
In analogous art, Lee 2 discloses wherein the transceiver is served by a central transceiver of the wireless communication system, wherein the transceiver is configured to operate in LTE V2X mode 3, NR V2X mode 1 or D2D mode 1 in which scheduling of resources for the communication with the at least one other transceiver is performed by the central transceiver, or is configured to operate in LTE V2X mode 4, NR V2X mode 2 or D2D mode 2, wherein the transceiver is configured to schedule resources for the sidelink communication autonomously (Paragraphs 0041, 0042, 0045, and 0046 disclose the UE supporting sidelink communication can operate in two modes for resource allocation.  The first mode is a scheduled resource allocation, which can be called Mode 1.  In Mode 1, the UE needs to be RRC_CONNECTED in order to transmit data.  The UE requests transmission resources from the eNB.  The eNB schedules transmission resources for transmission of sidelink control information and data.  The eNB can schedule transmission resources for sidelink communication using configured sidelink radio network temporary identity (SL-RNTI).  The second mode is a UE autonomous resource selection, which can be called Mode 2.  In Mode 2, a UE on its own selects resources from resource pools and performs transport format selection to transmit sidelink control information and data.  The UE supporting V2X sidelink communication can operate in two modes for resource allocation.  The first mode is a scheduled resource allocation.  The first mode for V2X sidelink communication may be called Mode 3.  In Mode 3, the UE needs to be RRC_CONNECTED in order to transmit data.  The UE requests transmission resources from the eNB.  The eNB schedules transmission resources for transmission of sidelink control information and data.  The second mode is a UE autonomous resource selection.  The second mode for V2X sidelink communication may be called Mode 4.  In Mode 4, the UE on its own selects resources from resource pools and performs transport format selection to transmit sidelink control information and data).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE operating in Mode 1, Mode 2, Mode 3, or mode 4, depending on whether the UE is in communication with an eNB, as described in Lee 2, with V2X sidelink communication, as described in Lee 1, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UE operating in Mode 1, Mode 2, Mode 3, or mode 4, depending on whether the UE is in communication with an eNB of Lee 2 with V2X sidelink communication of Lee 1 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lee 2.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee 1 and Lee 2 to obtain the invention as specified in claim 21.

Regarding claim 22, as applied to claim 21 above, Lee 1, as modified by Lee 2, further discloses wherein the transceiver is configured to retransmit said data packet at least once, if the PPPR value indicates a reliability that is equal to or higher than a predefined reliability or threshold (Paragraphs 0156-0159 disclose Threshold Defined Per Reliability Level.  The reliability level may be a reliability level (e.g. PPPR) of MAC PDU, PDCP SDU and/or PDCP PDU.  If the threshold is defined per a reliability level, the UE may compare current level of the packet duplication of the reliability level of PDCP SDU, PDCP PDU and/or MAC PDU with the threshold associated with the reliability level of the PDCP SDU, PDCP PDU and/or MAC PDU.  If the current level of the packet duplication of reliability level of a MAC SDU and/or MAC PDU is less than or equal to the threshold associated with the reliability level, the UE may be allowed to transmit duplicated packet (i.e. MAC SDU and/or MAC PDU).  Otherwise, the MAC layer of the UE may discard the duplicated MAC SDU and/or MAC PDU except the original MAC SDU and/or MAC PDU (i.e. not duplicated MAC SDU and/or PDU).  If the current level of the packet duplication of reliability level of a PDCP SDU and/or PDCP PDU is less than or equal to the threshold associated with the reliability level, the UE may be allowed to generate duplicated packet (i.e. PDCP SDU and/or PDCP PDU).  Otherwise, the PDCP layer of the UE may not generate the duplicated PDCP PDU except the original PDCP SDU and/or PDCP PDU (i.e. not duplicated PDCP SDU and/or PDCP PDU).  Paragraphs 0176 and 0177 disclose if the threshold is defined per a CBR level of the pool, priority, service identity, destination identity and/or reliability level per carrier and/or pool and the application layer packet is generated, the UE may evaluate the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool.  If the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool is less than the threshold associated with the current CBR level of the pool, priority, service identity, destination identity and/or reliability level of each carrier and/or pool, the PDCP layer of UE may be allowed to generate duplicated PDCP SDU and/or PDCP PDUs within the threshold and transmit the duplicated packets in the concerned carrier and/or pool.  Otherwise, PDCP layer of the UE may not generate the duplicated PDCP SDU and/or PDCP PDUs in the concerned carrier and/or pool.  If the UE is not allowed to transmit the duplicated packets in the concerned carrier and/or pool, the UE may trigger select another carrier which allows the packet duplication.  If the threshold is defined per a CBR level of the pool, priority, service identity, destination identity and/or reliability level per carrier and/or pool and the application layer packet is generated, the UE may evaluate the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool.  If the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool is less than the threshold associated with the current CBR level of the pool, priority, service identity, destination identity and/or reliability level of each carrier and/or pool, MAC layer of UE may be allowed to transmit MAC PDUs including duplicated MAC SDUs within the threshold and transmit the MAC PDUs including duplicated MAC SDUs in the concerned carrier and/or pool.  Otherwise, the UE may discard the duplicated MAC SDUs and/or MAC PDUs in the concerned carrier and/or pool.  If the UE may be not allowed to transmit the duplicated packets in the concerned carrier and/or pool, the UE may trigger select another carrier which allows the packet duplication).

Regarding claim 27, Lee 1 discloses a method for transmitting data packets in a wireless communication system between at least two transceivers communicating with each other using sidelink resource pools of the wireless communication system (Paragraph 0114 discloses V2X services can be provided by PC5 interface and/or Uu interface.  Support of V2X services via PC5 interface is provided by V2X sidelink communication, which is a mode of communication whereby UEs can communicate with each other directly over the PC5 interface.  Paragraph 0124 discloses the network can manage the sidelink resource pool by controlling the amount of the packet duplication), the method comprising:
transmitting a data packet on one of the sidelink resource pools of the wireless communication system from one transceiver to the other transceiver of the wireless communication system (Paragraph 0131 discloses when the UE performs the (re)transmission, the UE may be only allowed to perform the packet duplication using the number of carriers smaller than the threshold value.  Furthermore, the number of carriers for the packet duplication may exclude the number of carriers for transmitting non-duplicated packets.  Paragraph 0114 discloses V2X services can be provided by PC5 interface and/or Uu interface.  Support of V2X services via PC5 interface is provided by V2X sidelink communication, which is a mode of communication whereby UEs can communicate with each other directly over the PC5 interface.  Paragraph 0124 discloses the network can manage the sidelink resource pool by controlling the amount of the packet duplication); and
re-transmitting said data packet, if a PPPR value associated with said data packet or with data comprised in said data packet indicates a high reliability, at least once on another sidelink resource pool of the sidelink resource pools of the wireless communication system, or on at least one other component carrier (Paragraphs 0156-0159 disclose Threshold Defined Per Reliability Level.  The reliability level may be a reliability level (e.g. PPPR) of MAC PDU, PDCP SDU and/or PDCP PDU.  If the threshold is defined per a reliability level, the UE may compare current level of the packet duplication of the reliability level of PDCP SDU, PDCP PDU and/or MAC PDU with the threshold associated with the reliability level of the PDCP SDU, PDCP PDU and/or MAC PDU.  If the current level of the packet duplication of reliability level of a MAC SDU and/or MAC PDU is less than or equal to the threshold associated with the reliability level, the UE may be allowed to transmit duplicated packet (i.e. MAC SDU and/or MAC PDU).  Otherwise, the MAC layer of the UE may discard the duplicated MAC SDU and/or MAC PDU except the original MAC SDU and/or MAC PDU (i.e. not duplicated MAC SDU and/or PDU).  If the current level of the packet duplication of reliability level of a PDCP SDU and/or PDCP PDU is less than or equal to the threshold associated with the reliability level, the UE may be allowed to generate duplicated packet (i.e. PDCP SDU and/or PDCP PDU).  Otherwise, the PDCP layer of the UE may not generate the duplicated PDCP PDU except the original PDCP SDU and/or PDCP PDU (i.e. not duplicated PDCP SDU and/or PDCP PDU).  Paragraphs 0176 and 0177 disclose if the threshold is defined per a CBR level of the pool, priority, service identity, destination identity and/or reliability level per carrier and/or pool and the application layer packet is generated, the UE may evaluate the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool.  If the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool is less than the threshold associated with the current CBR level of the pool, priority, service identity, destination identity and/or reliability level of each carrier and/or pool, the PDCP layer of UE may be allowed to generate duplicated PDCP SDU and/or PDCP PDUs within the threshold and transmit the duplicated packets in the concerned carrier and/or pool.  Otherwise, PDCP layer of the UE may not generate the duplicated PDCP SDU and/or PDCP PDUs in the concerned carrier and/or pool.  If the UE is not allowed to transmit the duplicated packets in the concerned carrier and/or pool, the UE may trigger select another carrier which allows the packet duplication.  If the threshold is defined per a CBR level of the pool, priority, service identity, destination identity and/or reliability level per carrier and/or pool and the application layer packet is generated, the UE may evaluate the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool.  If the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool is less than the threshold associated with the current CBR level of the pool, priority, service identity, destination identity and/or reliability level of each carrier and/or pool, MAC layer of UE may be allowed to transmit MAC PDUs including duplicated MAC SDUs within the threshold and transmit the MAC PDUs including duplicated MAC SDUs in the concerned carrier and/or pool.  Otherwise, the UE may discard the duplicated MAC SDUs and/or MAC PDUs in the concerned carrier and/or pool.  If the UE may be not allowed to transmit the duplicated packets in the concerned carrier and/or pool, the UE may trigger select another carrier which allows the packet duplication).
Lee 1 does not explicitly disclose wherein the transceiver is served by a central transceiver of the wireless communication system, wherein the transceiver is operated in LTE V2X mode 3, NR V2X mode 1 or D2D mode 1 in which scheduling of resources for the communication with the at least one other transceiver is performed by the central transceiver, or is operated in V2X Mode 4, NR V2X mode 2 or D2D mode 2, in which the transceiver schedules resources for the sidelink communication autonomously.
In analogous art, Lee 2 discloses wherein the transceiver is served by a central transceiver of the wireless communication system, wherein the transceiver is operated in LTE V2X mode 3, NR V2X mode 1 or D2D mode 1 in which scheduling of resources for the communication with the at least one other transceiver is performed by the central transceiver, or is operated in V2X Mode 4, NR V2X mode 2 or D2D mode 2, in which the transceiver schedules resources for the sidelink communication autonomously (Paragraphs 0041, 0042, 0045, and 0046 disclose the UE supporting sidelink communication can operate in two modes for resource allocation.  The first mode is a scheduled resource allocation, which can be called Mode 1.  In Mode 1, the UE needs to be RRC_CONNECTED in order to transmit data.  The UE requests transmission resources from the eNB.  The eNB schedules transmission resources for transmission of sidelink control information and data.  The eNB can schedule transmission resources for sidelink communication using configured sidelink radio network temporary identity (SL-RNTI).  The second mode is a UE autonomous resource selection, which can be called Mode 2.  In Mode 2, a UE on its own selects resources from resource pools and performs transport format selection to transmit sidelink control information and data.  The UE supporting V2X sidelink communication can operate in two modes for resource allocation.  The first mode is a scheduled resource allocation.  The first mode for V2X sidelink communication may be called Mode 3.  In Mode 3, the UE needs to be RRC_CONNECTED in order to transmit data.  The UE requests transmission resources from the eNB.  The eNB schedules transmission resources for transmission of sidelink control information and data.  The second mode is a UE autonomous resource selection.  The second mode for V2X sidelink communication may be called Mode 4.  In Mode 4, the UE on its own selects resources from resource pools and performs transport format selection to transmit sidelink control information and data).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE operating in Mode 1, Mode 2, Mode 3, or mode 4, depending on whether the UE is in communication with an eNB, as described in Lee 2, with V2X sidelink communication, as described in Lee 1, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UE operating in Mode 1, Mode 2, Mode 3, or mode 4, depending on whether the UE is in communication with an eNB of Lee 2 with V2X sidelink communication of Lee 1 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lee 2.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee 1 and Lee 2 to obtain the invention as specified in claim 27.

Regarding claim 28, Lee 1 discloses a non-transitory digital storage medium having stored thereon a computer program for performing a method for transmitting data packets in a wireless communication system between at least two transceivers communicating with each other using sidelink resource pools of the wireless communication system (Paragraph 0114 discloses V2X services can be provided by PC5 interface and/or Uu interface.  Support of V2X services via PC5 interface is provided by V2X sidelink communication, which is a mode of communication whereby UEs can communicate with each other directly over the PC5 interface.  Since Lee 1 discloses UEs communicating by sidelink communication, Lee 1’s UE inherently include a non-transitory digital storage medium having stored thereon a computer program for performing a method), the method comprising:
transmitting a data packet on one of the sidelink resource pools of the wireless communication system to the other transceiver of the wireless communication system (Paragraph 0131 discloses when the UE performs the (re)transmission, the UE may be only allowed to perform the packet duplication using the number of carriers smaller than the threshold value.  Furthermore, the number of carriers for the packet duplication may exclude the number of carriers for transmitting non-duplicated packets.  Paragraph 0114 discloses V2X services can be provided by PC5 interface and/or Uu interface.  Support of V2X services via PC5 interface is provided by V2X sidelink communication, which is a mode of communication whereby UEs can communicate with each other directly over the PC5 interface.  Paragraph 0124 discloses the network can manage the sidelink resource pool by controlling the amount of the packet duplication); and
re-transmitting said data packet at least once on another sidelink resource pool of the sidelink resource pools of the wireless communication system, if a PPPR value associated with said data packet or with data comprised in said data packet indicates a high reliability, when said computer program is run by a computer (Paragraphs 0156-0159 disclose Threshold Defined Per Reliability Level.  The reliability level may be a reliability level (e.g. PPPR) of MAC PDU, PDCP SDU and/or PDCP PDU.  If the threshold is defined per a reliability level, the UE may compare current level of the packet duplication of the reliability level of PDCP SDU, PDCP PDU and/or MAC PDU with the threshold associated with the reliability level of the PDCP SDU, PDCP PDU and/or MAC PDU.  If the current level of the packet duplication of reliability level of a MAC SDU and/or MAC PDU is less than or equal to the threshold associated with the reliability level, the UE may be allowed to transmit duplicated packet (i.e. MAC SDU and/or MAC PDU).  Otherwise, the MAC layer of the UE may discard the duplicated MAC SDU and/or MAC PDU except the original MAC SDU and/or MAC PDU (i.e. not duplicated MAC SDU and/or PDU).  If the current level of the packet duplication of reliability level of a PDCP SDU and/or PDCP PDU is less than or equal to the threshold associated with the reliability level, the UE may be allowed to generate duplicated packet (i.e. PDCP SDU and/or PDCP PDU).  Otherwise, the PDCP layer of the UE may not generate the duplicated PDCP PDU except the original PDCP SDU and/or PDCP PDU (i.e. not duplicated PDCP SDU and/or PDCP PDU).  Paragraphs 0176 and 0177 disclose if the threshold is defined per a CBR level of the pool, priority, service identity, destination identity and/or reliability level per carrier and/or pool and the application layer packet is generated, the UE may evaluate the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool.  If the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool is less than the threshold associated with the current CBR level of the pool, priority, service identity, destination identity and/or reliability level of each carrier and/or pool, the PDCP layer of UE may be allowed to generate duplicated PDCP SDU and/or PDCP PDUs within the threshold and transmit the duplicated packets in the concerned carrier and/or pool.  Otherwise, PDCP layer of the UE may not generate the duplicated PDCP SDU and/or PDCP PDUs in the concerned carrier and/or pool.  If the UE is not allowed to transmit the duplicated packets in the concerned carrier and/or pool, the UE may trigger select another carrier which allows the packet duplication.  If the threshold is defined per a CBR level of the pool, priority, service identity, destination identity and/or reliability level per carrier and/or pool and the application layer packet is generated, the UE may evaluate the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool.  If the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool is less than the threshold associated with the current CBR level of the pool, priority, service identity, destination identity and/or reliability level of each carrier and/or pool, MAC layer of UE may be allowed to transmit MAC PDUs including duplicated MAC SDUs within the threshold and transmit the MAC PDUs including duplicated MAC SDUs in the concerned carrier and/or pool.  Otherwise, the UE may discard the duplicated MAC SDUs and/or MAC PDUs in the concerned carrier and/or pool.  If the UE may be not allowed to transmit the duplicated packets in the concerned carrier and/or pool, the UE may trigger select another carrier which allows the packet duplication).
Lee 1 does not explicitly disclose wherein the transceiver is served by a central transceiver of the wireless communication system, wherein the transceiver is operated in LTE V2X mode 3, NR V2X mode 1 or D2D mode 1 in which scheduling of resources for the communication with the at least one other transceiver is performed by the central transceiver, or is operated in V2X Mode 4, NR V2X mode 2 or D2D mode 2, in which the transceiver schedules resources for the sidelink communication autonomously, when said computer program is run by a computer.
In analogous art, Lee 2 discloses wherein the transceiver is served by a central transceiver of the wireless communication system, wherein the transceiver is operated in LTE V2X mode 3, NR V2X mode 1 or D2D mode 1 in which scheduling of resources for the communication with the at least one other transceiver is performed by the central transceiver, or is operated in V2X Mode 4, NR V2X mode 2 or D2D mode 2, in which the transceiver schedules resources for the sidelink communication autonomously, when said computer program is run by a computer (Paragraphs 0041, 0042, 0045, and 0046 disclose the UE supporting sidelink communication can operate in two modes for resource allocation.  The first mode is a scheduled resource allocation, which can be called Mode 1.  In Mode 1, the UE needs to be RRC_CONNECTED in order to transmit data.  The UE requests transmission resources from the eNB.  The eNB schedules transmission resources for transmission of sidelink control information and data.  The eNB can schedule transmission resources for sidelink communication using configured sidelink radio network temporary identity (SL-RNTI).  The second mode is a UE autonomous resource selection, which can be called Mode 2.  In Mode 2, a UE on its own selects resources from resource pools and performs transport format selection to transmit sidelink control information and data.  The UE supporting V2X sidelink communication can operate in two modes for resource allocation.  The first mode is a scheduled resource allocation.  The first mode for V2X sidelink communication may be called Mode 3.  In Mode 3, the UE needs to be RRC_CONNECTED in order to transmit data.  The UE requests transmission resources from the eNB.  The eNB schedules transmission resources for transmission of sidelink control information and data.  The second mode is a UE autonomous resource selection.  The second mode for V2X sidelink communication may be called Mode 4.  In Mode 4, the UE on its own selects resources from resource pools and performs transport format selection to transmit sidelink control information and data).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE operating in Mode 1, Mode 2, Mode 3, or mode 4, depending on whether the UE is in communication with an eNB, as described in Lee 2, with V2X sidelink communication, as described in Lee 1, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UE operating in Mode 1, Mode 2, Mode 3, or mode 4, depending on whether the UE is in communication with an eNB of Lee 2 with V2X sidelink communication of Lee 1 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lee 2.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee 1 and Lee 2 to obtain the invention as specified in claim 28.

Regarding claim 30, Lee 1 discloses a non-transitory digital storage medium having stored thereon a computer program for performing a method for transmitting data packets in a wireless communication system between at least two transceivers communicating with each other using sidelink resource pools of the wireless communication system (Paragraph 0114 discloses V2X services can be provided by PC5 interface and/or Uu interface.  Support of V2X services via PC5 interface is provided by V2X sidelink communication, which is a mode of communication whereby UEs can communicate with each other directly over the PC5 interface.  Since Lee 1 discloses UEs communicating by sidelink communication, Lee 1’s UE inherently include a non-transitory digital storage medium having stored thereon a computer program for performing a method), the method comprising:
transmitting a data packet on one of the sidelink resource pools of the wireless communication system from one transceiver to the other transceiver of the wireless communication system (Paragraph 0131 discloses when the UE performs the (re)transmission, the UE may be only allowed to perform the packet duplication using the number of carriers smaller than the threshold value.  Furthermore, the number of carriers for the packet duplication may exclude the number of carriers for transmitting non-duplicated packets.  Paragraph 0114 discloses V2X services can be provided by PC5 interface and/or Uu interface.  Support of V2X services via PC5 interface is provided by V2X sidelink communication, which is a mode of communication whereby UEs can communicate with each other directly over the PC5 interface.  Paragraph 0124 discloses the network can manage the sidelink resource pool by controlling the amount of the packet duplication); and
re-transmitting said data packet, if a PPPR value associated with said data packet or with data comprised in said data packet indicates a high reliability, at least once on another sidelink resource pool of the sidelink resource pools of the wireless communication system, or on at least one other component carrier (Paragraphs 0156-0159 disclose Threshold Defined Per Reliability Level.  The reliability level may be a reliability level (e.g. PPPR) of MAC PDU, PDCP SDU and/or PDCP PDU.  If the threshold is defined per a reliability level, the UE may compare current level of the packet duplication of the reliability level of PDCP SDU, PDCP PDU and/or MAC PDU with the threshold associated with the reliability level of the PDCP SDU, PDCP PDU and/or MAC PDU.  If the current level of the packet duplication of reliability level of a MAC SDU and/or MAC PDU is less than or equal to the threshold associated with the reliability level, the UE may be allowed to transmit duplicated packet (i.e. MAC SDU and/or MAC PDU).  Otherwise, the MAC layer of the UE may discard the duplicated MAC SDU and/or MAC PDU except the original MAC SDU and/or MAC PDU (i.e. not duplicated MAC SDU and/or PDU).  If the current level of the packet duplication of reliability level of a PDCP SDU and/or PDCP PDU is less than or equal to the threshold associated with the reliability level, the UE may be allowed to generate duplicated packet (i.e. PDCP SDU and/or PDCP PDU).  Otherwise, the PDCP layer of the UE may not generate the duplicated PDCP PDU except the original PDCP SDU and/or PDCP PDU (i.e. not duplicated PDCP SDU and/or PDCP PDU).  Paragraphs 0176 and 0177 disclose if the threshold is defined per a CBR level of the pool, priority, service identity, destination identity and/or reliability level per carrier and/or pool and the application layer packet is generated, the UE may evaluate the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool.  If the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool is less than the threshold associated with the current CBR level of the pool, priority, service identity, destination identity and/or reliability level of each carrier and/or pool, the PDCP layer of UE may be allowed to generate duplicated PDCP SDU and/or PDCP PDUs within the threshold and transmit the duplicated packets in the concerned carrier and/or pool.  Otherwise, PDCP layer of the UE may not generate the duplicated PDCP SDU and/or PDCP PDUs in the concerned carrier and/or pool.  If the UE is not allowed to transmit the duplicated packets in the concerned carrier and/or pool, the UE may trigger select another carrier which allows the packet duplication.  If the threshold is defined per a CBR level of the pool, priority, service identity, destination identity and/or reliability level per carrier and/or pool and the application layer packet is generated, the UE may evaluate the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool.  If the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool is less than the threshold associated with the current CBR level of the pool, priority, service identity, destination identity and/or reliability level of each carrier and/or pool, MAC layer of UE may be allowed to transmit MAC PDUs including duplicated MAC SDUs within the threshold and transmit the MAC PDUs including duplicated MAC SDUs in the concerned carrier and/or pool.  Otherwise, the UE may discard the duplicated MAC SDUs and/or MAC PDUs in the concerned carrier and/or pool.  If the UE may be not allowed to transmit the duplicated packets in the concerned carrier and/or pool, the UE may trigger select another carrier which allows the packet duplication).
Lee 1 does not explicitly disclose wherein the transceiver is served by a central transceiver of the wireless communication system, wherein the transceiver is operated in LTE V2X mode 3, NR V2X mode 1 or D2D mode 1 in which scheduling of resources for the communication with the at least one other transceiver is performed by the central transceiver, or is operated in V2X Mode 4, NR V2X mode 2 or D2D mode 2, in which the transceiver schedules resources for the sidelink communication autonomously, when said computer program is run by a computer.
In analogous art, Lee 2 discloses wherein the transceiver is served by a central transceiver of the wireless communication system, wherein the transceiver is operated in LTE V2X mode 3, NR V2X mode 1 or D2D mode 1 in which scheduling of resources for the communication with the at least one other transceiver is performed by the central transceiver, or is operated in V2X Mode 4, NR V2X mode 2 or D2D mode 2, in which the transceiver schedules resources for the sidelink communication autonomously, when said computer program is run by a computer (Paragraphs 0041, 0042, 0045, and 0046 disclose the UE supporting sidelink communication can operate in two modes for resource allocation.  The first mode is a scheduled resource allocation, which can be called Mode 1.  In Mode 1, the UE needs to be RRC_CONNECTED in order to transmit data.  The UE requests transmission resources from the eNB.  The eNB schedules transmission resources for transmission of sidelink control information and data.  The eNB can schedule transmission resources for sidelink communication using configured sidelink radio network temporary identity (SL-RNTI).  The second mode is a UE autonomous resource selection, which can be called Mode 2.  In Mode 2, a UE on its own selects resources from resource pools and performs transport format selection to transmit sidelink control information and data.  The UE supporting V2X sidelink communication can operate in two modes for resource allocation.  The first mode is a scheduled resource allocation.  The first mode for V2X sidelink communication may be called Mode 3.  In Mode 3, the UE needs to be RRC_CONNECTED in order to transmit data.  The UE requests transmission resources from the eNB.  The eNB schedules transmission resources for transmission of sidelink control information and data.  The second mode is a UE autonomous resource selection.  The second mode for V2X sidelink communication may be called Mode 4.  In Mode 4, the UE on its own selects resources from resource pools and performs transport format selection to transmit sidelink control information and data).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE operating in Mode 1, Mode 2, Mode 3, or mode 4, depending on whether the UE is in communication with an eNB, as described in Lee 2, with V2X sidelink communication, as described in Lee 1, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UE operating in Mode 1, Mode 2, Mode 3, or mode 4, depending on whether the UE is in communication with an eNB of Lee 2 with V2X sidelink communication of Lee 1 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lee 2.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee 1 and Lee 2 to obtain the invention as specified in claim 30.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee 1 in view of Lee 2 as applied to claim 1 above, and further in view of Cheng et al. (U.S. Patent Application Publication No. 2019/0230645 A1) (hereinafter Cheng).

Regarding claim 3, as applied to claim 1 above, Lee 1, as modified by Lee 2, discloses the claimed invention except explicitly disclosing wherein the transceiver is configured to acquire the PPPR value associated with said data packet or with the data comprised in said data packet.
In analogous art, Cheng discloses wherein the transceiver is configured to acquire the PPPR value associated with said data packet or with the data comprised in said data packet (Paragraph 0062 discloses when an application sends the packet to the protocol stack, it includes the PPPR with the packet.  The V2X layer checks the PPPR authorization list and decide if the request PPPR is authorized.  V2X layer can decide whether or not to forward the PPPR with the packet to the AS layer.  Alternatively, the V2X layer can modify the requested reliability, e.g., in a case where a requested PPPR is higher than an authorized level of PPPR, by forwarding the packet with a modified PPPR indicating the highest allowed PPPR level to AS layer.  Based on the PPPR, the AS layer decides whether or not to use certain AS layer features, such as transmission diversity, carrier aggregation, and packet duplication.  In addition, in case of the V2X Application is a legacy application and does not provide PPPR with the packet, the V2X layer may provide a default PPPR value associated with the packet to the AS layer).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate sending a pack with a PPPR, as described in Cheng, with using a PPPR to determine whether to send a duplicate packet, as described in Lee 1, as modified by Lee 2, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining sending a pack with a PPPR of Cheng with using a PPPR to determine whether to send a duplicate packet of Lee 1, as modified by Lee 2, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Cheng.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee 1, Lee 2, and Cheng to obtain the invention as specified in claim 3.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee 1 in view of Lee 2 as applied to claim 1 above, and further in view of Belleschi et al. (U.S. Patent Application Publication No. 2020/03670093 A1) (hereinafter Belleschi).

Regarding claim 6, as applied to claim 1 above, Lee 1, as modified by Lee 2, discloses the claimed invention except explicitly disclosing wherein the transceiver is configured to retransmit said data packet at least once, if the PPPR value exceeds a predefined threshold.
In analogous art, Belleschi discloses wherein the transceiver is configured to retransmit said data packet at least once, if the PPPR value exceeds a predefined threshold (Figure 6 and paragraph 0094 discloses if the BSR shows that the wireless device 10 has packets having high PPPR, alternatively having an amount of data with a high PPPR exceeding a certain threshold, the radio network node 12 may configure packet duplication for the wireless device 10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate configuring packet duplication when packets have a PPPR exceeding a threshold, as described in Belleschi, with packet duplication based on PPPR values, as described in Lee 1, as modified by Lee 2, because doing so is simple substitution of one known element (PPPR criteria for packet duplication) for another to obtain predictable results.  Combining configuring packet duplication when packets have a PPPR exceeding a threshold of Belleschi with packet duplication based on PPPR values of Lee 1, as modified by Lee 2, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Belleschi.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee 1, Lee 2, and Belleschi to obtain the invention as specified in claim 6.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee 1 in view of Lee 2 as applied to claim 1 above, and further in view of NEC, Load balancing via dynamic resource sharing for multiple carriers and pools, 3GPP TSG RAN WG1 #87 R1-1611722, November 4, 2016 (cited on Applicant’s IDS, hereinafter R1-1611722).

Regarding claim 8, as applied to claim 1 above, Lee 1 discloses the claimed invention except explicitly disclosing wherein the transceiver is served by a central transceiver of the wireless communication system, wherein the transceiver is configured to operate in V2X Mode 3, in which scheduling of resources for the communication with the at least one other transceiver is performed by the central transceiver.
In analogous art, Lee 2 discloses wherein the transceiver is served by a central transceiver of the wireless communication system, wherein the transceiver is configured to operate in V2X Mode 3, in which scheduling of resources for the communication with the at least one other transceiver is performed by the central transceiver (Paragraph 0045 discloses the UE supporting V2X sidelink communication can operate in two modes for resource allocation.  The first mode is a scheduled resource allocation.  The first mode for V2X sidelink communication may be called Mode 3.  In Mode 3, the UE needs to be RRC_CONNECTED in order to transmit data.  The UE requests transmission resources from the eNB.  The eNB schedules transmission resources for transmission of sidelink control information and data).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE operating in Mode 3, as described in Lee 2, with V2X sidelink communication, as described in Lee 1, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UE operating in Mode 3 of Lee 2 with V2X sidelink communication of Lee 1 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lee 2.
Lee 1, as modified by Lee 2, does not explicitly disclose wherein the transceiver is configured to transmit the data packet on a V2X mode 3 resource pool of the sidelink resource pools of the wireless communication system, and wherein the transceiver is configured to re-transmit the data packet at least once on a V2X mode 4 resource pool, a shared resource pool, an unshared resource pool or an exceptional resource pool of the sidelink resource pools of the wireless communication system.
In analogous art, R1-1611722 discloses wherein the transceiver is configured to transmit the data packet on a V2X mode 3 resource pool of the sidelink resource pools of the wireless communication system (Page 2 discloses when there exist Mode 4 resource pools and/or carriers that could potentially be used by a UE for V2X transmission, it should be make possible for the eNB to dynamically schedule and offload some of Mode 3 transmissions on those Mode 4 resource pools if they are underutilized), and
wherein the transceiver is configured to re-transmit the data packet at least once on a V2X mode 4 resource pool, a shared resource pool, an unshared resource pool or an exceptional resource pool of the sidelink resource pools of the wireless communication system (Page 2 discloses the eNB could partially offload Mode 3 UE transmission (as shown in Figure 1 for UE_1) to utilize Mode 4 resource pool 1 for the retransmission of the same TB, or fully offload Mode 3 UE transmission (as shown in Figure 1 for UE_2) to utilize Mode 4 resource pool 2 for 1st and retransmission of the same TB).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate offloading retransmission of a same TB to a Mode 4 resource pool, as described in R1-1611722, with V2X sidelink communication, as described in Lee 1, as modified by Lee 2, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining offloading retransmission of a same TB to a Mode 4 resource pool of R1-1611722 with V2X sidelink communication of Lee 1, as modified by Lee 2, was within the ordinary ability of one of ordinary skill in the art based on the teachings of R1-1611722.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee 1, Lee 2, and R1-1611722 to obtain the invention as specified in claim 8.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee 1 in view of Lee 2 as applied to claim 1 above, and further in view of Mok et al. (U.S. Patent Application Publication No. 2020/0275303 A1) (hereinafter Mok).

Regarding claim 15, as applied to claim 1 above, Lee 1, as modified by Lee 2, discloses the claimed invention except explicitly disclosing wherein the transceiver is configured to, in case of carrier aggregation, to transmit said data packet on a component carrier, and to re-transmit said data packet at least once on another component carrier.
In analogous art, Mok discloses wherein the transceiver is configured to, in case of carrier aggregation, to transmit said data packet on a component carrier, and to re-transmit said data packet at least once on another component carrier (Figure 4 and paragraph 0075 disclose in step 405, if the transmitter determines to perform packet duplication, the transmitter duplicates one packet and transmits two or more duplicated packets to a receiver.  Two or more duplicated packets may be transmitted through two or more component carriers that perform carrier aggregation (CA).  That is, the respective duplicated packets may be transmitted to the receiver through different component carriers).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate transmitting duplicated packets through different component carriers that perform carrier aggregation, as described in Mok, with packet duplication based on PPPR values, as described in Lee 1, as modified by Lee 2, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining transmitting duplicated packets through different component carriers that perform carrier aggregation of Mok with packet duplication based on PPPR values of Lee 1, as modified by Lee 2, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Mok.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee 1, Lee 2, and Mok to obtain the invention as specified in claim 15.

Claims 16, 17, 20, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mok in view of Lee 2.

Regarding claim 16, Mok discloses a transceiver for a wireless communication system (Figure 1 and paragraphs 0048 and 0053 disclose base stations 101 and 102 and terminals 121, 123, 125, 127, and 129 as parts of nodes using wireless channels in a wireless communication system.  The terminals 121, 123, 125, and 127 may operate as a transmitter or a receiver in performing communication with each other.  Paragraph 0094 discloses the D2D communication scheme may be applied to machine-to-machine (M2M) communication, machine-type communication (MTC), vehicle-to-everything (V2X), and the like),
wherein the transceiver is configured to communicate with at least one other transceiver of the wireless communication system (Figure 1 and paragraphs 0048 and 0053 disclose base stations 101 and 102 and terminals 121, 123, 125, 127, and 129 as parts of nodes using wireless channels in a wireless communication system.  The terminals 121, 123, 125, and 127 may operate as a transmitter or a receiver in performing communication with each other),
wherein the transceiver is configured to transmit a data packet on a component carrier to the other transceiver of the wireless communication system (Paragraph 0015 discloses an apparatus and a method according to various embodiments of the disclosure enable efficient transmission and reception of data packets in a wireless communication system.  Figure 4 and paragraphs 0072 and 0075 disclose an operation method of a terminal (e.g., the terminal 121, the terminal 123, the terminal 125, or the terminal 127) operating as a transmitter.  In step 405, if the transmitter determines to perform packet duplication, the transmitter duplicates one packet and transmits two or more duplicated packets to a receiver.  Two or more duplicated packets may be transmitted through two or more component carriers that perform carrier aggregation (CA).  That is, the respective duplicated packets may be transmitted to the receiver through different component carriers),
wherein the transceiver is configured to, if a PPPR value associated with said data packet or with data comprised in said data packet indicates a high reliability, to re-transmit said data packet at least once on at least one other component carrier (Figure 4 and paragraphs 0073-0075 disclose in step 401, the transmitter determines a parameter according to QoS information or a service type.  The parameter may include at least one piece of first information on priority for packet transmission and second information on reliability.  The second information may be determined based on a required error rate, and may indicate a level of reliability required for each radio bearer or packet.  The lower the required error rate of the packet, the higher the level of reliability.  Thus, the second information may be determined to be higher.  Here, the first information may be referred to as “ProSe priority per packet (PPPP)”, and the second information may be referred to as “ProSe reliability per packet (PRPP)”.  In step 403, the transmitter determines whether or not to duplicate a packet.  In other words, the transmitter determines whether or not to duplicate a packet, based on the parameter determined in step 401.  The second information of the parameter indicates information related to whether or not to duplicate a packet.  If the second information is greater than or equal to a specific threshold, the transmitter may determine to perform packet duplication.  In step 405, if the transmitter determines to perform packet duplication, the transmitter duplicates one packet and transmits two or more duplicated packets to a receiver.  Two or more duplicated packets may be transmitted through two or more component carriers that perform carrier aggregation (CA).  That is, the respective duplicated packets may be transmitted to the receiver through different component carriers).
Mok does not explicitly disclose wherein the transceiver is served by a central transceiver of the wireless communication system, wherein the transceiver is configured to operate in LTE V2X mode 3, NR V2X mode 1 or D2D mode 1 in which scheduling of resources for the communication with the at least one other transceiver is performed by the central transceiver, or is configured to operate in V2X Mode 4, NR V2X mode 2 or D2D mode 2, wherein the transceiver is configured to schedule resources for the sidelink communication autonomously.
In analogous art, Lee 2 discloses wherein the transceiver is served by a central transceiver of the wireless communication system, wherein the transceiver is configured to operate in LTE V2X mode 3, NR V2X mode 1 or D2D mode 1 in which scheduling of resources for the communication with the at least one other transceiver is performed by the central transceiver, or is configured to operate in V2X Mode 4, NR V2X mode 2 or D2D mode 2, wherein the transceiver is configured to schedule resources for the sidelink communication autonomously (Paragraphs 0041, 0042, 0045, and 0046 disclose the UE supporting sidelink communication can operate in two modes for resource allocation.  The first mode is a scheduled resource allocation, which can be called Mode 1.  In Mode 1, the UE needs to be RRC_CONNECTED in order to transmit data.  The UE requests transmission resources from the eNB.  The eNB schedules transmission resources for transmission of sidelink control information and data.  The eNB can schedule transmission resources for sidelink communication using configured sidelink radio network temporary identity (SL-RNTI).  The second mode is a UE autonomous resource selection, which can be called Mode 2.  In Mode 2, a UE on its own selects resources from resource pools and performs transport format selection to transmit sidelink control information and data.  The UE supporting V2X sidelink communication can operate in two modes for resource allocation.  The first mode is a scheduled resource allocation.  The first mode for V2X sidelink communication may be called Mode 3.  In Mode 3, the UE needs to be RRC_CONNECTED in order to transmit data.  The UE requests transmission resources from the eNB.  The eNB schedules transmission resources for transmission of sidelink control information and data.  The second mode is a UE autonomous resource selection.  The second mode for V2X sidelink communication may be called Mode 4.  In Mode 4, the UE on its own selects resources from resource pools and performs transport format selection to transmit sidelink control information and data).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE operating in Mode 1, Mode 2, Mode 3, or mode 4, depending on whether the UE is in communication with an eNB, as described in Lee 2, with V2X communication, as described in Mok, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UE operating in Mode 1, Mode 2, Mode 3, or mode 4, depending on whether the UE is in communication with an eNB of Lee 2 with V2X communication of Mok was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lee 2.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Mok and Lee 2 to obtain the invention as specified in claim 16.

Regarding claim 17, as applied to claim 16 above, Mok, as modified by Lee 2, further discloses wherein the transceiver is configured to retransmit said data packet at least once, if the PPPR value indicates a reliability that is equal to or higher than a predefined reliability or threshold (Figure 4 and paragraph 0074 disclose if the second information is greater than or equal to a specific threshold, the transmitter may determine to perform packet duplication).

Regarding claim 20, as applied to claim 16 above, Mok, as modified by Lee 2, further discloses wherein the transceiver is configured to operate using carrier aggregation (Figure 4 and paragraph 0075 disclose in step 405, if the transmitter determines to perform packet duplication, the transmitter duplicates one packet and transmits two or more duplicated packets to a receiver.  Two or more duplicated packets may be transmitted through two or more component carriers that perform carrier aggregation (CA).  That is, the respective duplicated packets may be transmitted to the receiver through different component carriers).

Regarding claim 26, Mok discloses a method for transmitting data packets in a wireless communication system between at least two transceivers communicating with each other (Paragraph 0015 discloses an apparatus and a method according to various embodiments of the disclosure enable efficient transmission and reception of data packets in a wireless communication system.  Figure 1 and paragraphs 0048 and 0053 disclose base stations 101 and 102 and terminals 121, 123, 125, 127, and 129 as parts of nodes using wireless channels in a wireless communication system.  The terminals 121, 123, 125, and 127 may operate as a transmitter or a receiver in performing communication with each other.  Paragraph 0094 discloses the D2D communication scheme may be applied to machine-to-machine (M2M) communication, machine-type communication (MTC), vehicle-to-everything (V2X), and the like), the method comprising:
transmitting a data packet on a component carrier from the transceiver to the other transceiver of the wireless communication system (Paragraph 0015 discloses an apparatus and a method according to various embodiments of the disclosure enable efficient transmission and reception of data packets in a wireless communication system.  Figure 4 and paragraphs 0072 and 0075 disclose an operation method of a terminal (e.g., the terminal 121, the terminal 123, the terminal 125, or the terminal 127) operating as a transmitter.  In step 405, if the transmitter determines to perform packet duplication, the transmitter duplicates one packet and transmits two or more duplicated packets to a receiver.  Two or more duplicated packets may be transmitted through two or more component carriers that perform carrier aggregation (CA).  That is, the respective duplicated packets may be transmitted to the receiver through different component carriers),
re-transmitting said data packet at least once on at least one other component carrier, if a PPPR value associated with said data packet or with data comprised in said data packet indicates a high reliability (Figure 4 and paragraphs 0073-0075 disclose in step 401, the transmitter determines a parameter according to QoS information or a service type.  The parameter may include at least one piece of first information on priority for packet transmission and second information on reliability.  The second information may be determined based on a required error rate, and may indicate a level of reliability required for each radio bearer or packet.  The lower the required error rate of the packet, the higher the level of reliability.  Thus, the second information may be determined to be higher.  Here, the first information may be referred to as “ProSe priority per packet (PPPP)”, and the second information may be referred to as “ProSe reliability per packet (PRPP)”.  In step 403, the transmitter determines whether or not to duplicate a packet.  In other words, the transmitter determines whether or not to duplicate a packet, based on the parameter determined in step 401.  The second information of the parameter indicates information related to whether or not to duplicate a packet.  If the second information is greater than or equal to a specific threshold, the transmitter may determine to perform packet duplication.  In step 405, if the transmitter determines to perform packet duplication, the transmitter duplicates one packet and transmits two or more duplicated packets to a receiver.  Two or more duplicated packets may be transmitted through two or more component carriers that perform carrier aggregation (CA).  That is, the respective duplicated packets may be transmitted to the receiver through different component carriers).
Mok does not explicitly disclose wherein the transceiver is served by a central transceiver of the wireless communication system, wherein the transceiver is operated in LTE V2X mode 3, NR V2X mode 1 or D2D mode 1 in which scheduling of resources for the communication with the at least one other transceiver is performed by the central transceiver, or is operated in V2X Mode 4, NR V2X mode 2 or D2D mode 2, in which the transceiver schedules resources for the sidelink communication autonomously.
In analogous art, Lee 2 discloses wherein the transceiver is served by a central transceiver of the wireless communication system, wherein the transceiver is operated in LTE V2X mode 3, NR V2X mode 1 or D2D mode 1 in which scheduling of resources for the communication with the at least one other transceiver is performed by the central transceiver, or is operated in V2X Mode 4, NR V2X mode 2 or D2D mode 2, in which the transceiver schedules resources for the sidelink communication autonomously (Paragraphs 0041, 0042, 0045, and 0046 disclose the UE supporting sidelink communication can operate in two modes for resource allocation.  The first mode is a scheduled resource allocation, which can be called Mode 1.  In Mode 1, the UE needs to be RRC_CONNECTED in order to transmit data.  The UE requests transmission resources from the eNB.  The eNB schedules transmission resources for transmission of sidelink control information and data.  The eNB can schedule transmission resources for sidelink communication using configured sidelink radio network temporary identity (SL-RNTI).  The second mode is a UE autonomous resource selection, which can be called Mode 2.  In Mode 2, a UE on its own selects resources from resource pools and performs transport format selection to transmit sidelink control information and data.  The UE supporting V2X sidelink communication can operate in two modes for resource allocation.  The first mode is a scheduled resource allocation.  The first mode for V2X sidelink communication may be called Mode 3.  In Mode 3, the UE needs to be RRC_CONNECTED in order to transmit data.  The UE requests transmission resources from the eNB.  The eNB schedules transmission resources for transmission of sidelink control information and data.  The second mode is a UE autonomous resource selection.  The second mode for V2X sidelink communication may be called Mode 4.  In Mode 4, the UE on its own selects resources from resource pools and performs transport format selection to transmit sidelink control information and data).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE operating in Mode 1, Mode 2, Mode 3, or mode 4, depending on whether the UE is in communication with an eNB, as described in Lee 2, with V2X communication, as described in Mok, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UE operating in Mode 1, Mode 2, Mode 3, or mode 4, depending on whether the UE is in communication with an eNB of Lee 2 with V2X communication of Mok was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lee 2.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Mok and Lee 2 to obtain the invention as specified in claim 26.

Regarding claim 29, Mok discloses a non-transitory digital storage medium having stored thereon a computer program for performing a method for transmitting data packets in a wireless communication system between at least two transceivers communicating with each other (Paragraph 0015 discloses an apparatus and a method according to various embodiments of the disclosure enable efficient transmission and reception of data packets in a wireless communication system.  Figure 1 and paragraphs 0048 and 0053 disclose base stations 101 and 102 and terminals 121, 123, 125, 127, and 129 as parts of nodes using wireless channels in a wireless communication system.  The terminals 121, 123, 125, and 127 may operate as a transmitter or a receiver in performing communication with each other.  Figure 3 and paragraphs 0065 and 0070 discloses the terminal includes a storage unit 320.  The storage unit 320 may store data such as fundamental programs for the operation of the terminal, application programs, and data such as configuration information.  The storage unit 320 may be configured as volatile memory, nonvolatile memory, or a combination thereof.  Paragraph 0094 discloses the D2D communication scheme may be applied to machine-to-machine (M2M) communication, machine-type communication (MTC), vehicle-to-everything (V2X), and the like), the method comprising:
transmitting a data packet on a component carrier from the transceiver to the other transceiver of the wireless communication system (Paragraph 0015 discloses an apparatus and a method according to various embodiments of the disclosure enable efficient transmission and reception of data packets in a wireless communication system.  Figure 4 and paragraphs 0072 and 0075 disclose an operation method of a terminal (e.g., the terminal 121, the terminal 123, the terminal 125, or the terminal 127) operating as a transmitter.  In step 405, if the transmitter determines to perform packet duplication, the transmitter duplicates one packet and transmits two or more duplicated packets to a receiver.  Two or more duplicated packets may be transmitted through two or more component carriers that perform carrier aggregation (CA).  That is, the respective duplicated packets may be transmitted to the receiver through different component carriers),
re-transmitting said data packet at least once on at least one other component carrier, if a PPPR value associated with said data packet or with data comprised in said data packet indicates a high reliability, when said computer program is run by a computer (Figure 4 and paragraphs 0073-0075 disclose in step 401, the transmitter determines a parameter according to QoS information or a service type.  The parameter may include at least one piece of first information on priority for packet transmission and second information on reliability.  The second information may be determined based on a required error rate, and may indicate a level of reliability required for each radio bearer or packet.  The lower the required error rate of the packet, the higher the level of reliability.  Thus, the second information may be determined to be higher.  Here, the first information may be referred to as “ProSe priority per packet (PPPP)”, and the second information may be referred to as “ProSe reliability per packet (PRPP)”.  In step 403, the transmitter determines whether or not to duplicate a packet.  In other words, the transmitter determines whether or not to duplicate a packet, based on the parameter determined in step 401.  The second information of the parameter indicates information related to whether or not to duplicate a packet.  If the second information is greater than or equal to a specific threshold, the transmitter may determine to perform packet duplication.  In step 405, if the transmitter determines to perform packet duplication, the transmitter duplicates one packet and transmits two or more duplicated packets to a receiver.  Two or more duplicated packets may be transmitted through two or more component carriers that perform carrier aggregation (CA).  That is, the respective duplicated packets may be transmitted to the receiver through different component carriers).
Mok does not explicitly disclose wherein the transceiver is served by a central transceiver of the wireless communication system, wherein the transceiver is operated in LTE V2X mode 3, NR V2X mode 1 or D2D mode 1 in which scheduling of resources for the communication with the at least one other transceiver is performed by the central transceiver, or is operated in V2X Mode 4, NR V2X mode 2 or D2D mode 2, in which the transceiver schedules resources for the sidelink communication autonomously, when said computer program is run by a computer.
In analogous art, Lee 2 discloses wherein the transceiver is served by a central transceiver of the wireless communication system, wherein the transceiver is operated in LTE V2X mode 3, NR V2X mode 1 or D2D mode 1 in which scheduling of resources for the communication with the at least one other transceiver is performed by the central transceiver, or is operated in V2X Mode 4, NR V2X mode 2 or D2D mode 2, in which the transceiver schedules resources for the sidelink communication autonomously, when said computer program is run by a computer (Paragraphs 0041, 0042, 0045, and 0046 disclose the UE supporting sidelink communication can operate in two modes for resource allocation.  The first mode is a scheduled resource allocation, which can be called Mode 1.  In Mode 1, the UE needs to be RRC_CONNECTED in order to transmit data.  The UE requests transmission resources from the eNB.  The eNB schedules transmission resources for transmission of sidelink control information and data.  The eNB can schedule transmission resources for sidelink communication using configured sidelink radio network temporary identity (SL-RNTI).  The second mode is a UE autonomous resource selection, which can be called Mode 2.  In Mode 2, a UE on its own selects resources from resource pools and performs transport format selection to transmit sidelink control information and data.  The UE supporting V2X sidelink communication can operate in two modes for resource allocation.  The first mode is a scheduled resource allocation.  The first mode for V2X sidelink communication may be called Mode 3.  In Mode 3, the UE needs to be RRC_CONNECTED in order to transmit data.  The UE requests transmission resources from the eNB.  The eNB schedules transmission resources for transmission of sidelink control information and data.  The second mode is a UE autonomous resource selection.  The second mode for V2X sidelink communication may be called Mode 4.  In Mode 4, the UE on its own selects resources from resource pools and performs transport format selection to transmit sidelink control information and data).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE operating in Mode 1, Mode 2, Mode 3, or mode 4, depending on whether the UE is in communication with an eNB, as described in Lee 2, with V2X communication, as described in Mok, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UE operating in Mode 1, Mode 2, Mode 3, or mode 4, depending on whether the UE is in communication with an eNB of Lee 2 with V2X communication of Mok was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lee 2.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Mok and Lee 2 to obtain the invention as specified in claim 29.
Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Considering claim 9, the best prior art found during the prosecution of the present application, Lee 1 and Lee 2, fails to disclose, teach, or suggest the limitations of wherein the transceiver is served by a central transceiver, for example, a base station, of the wireless communication system, wherein the transceiver is configured to operate in NR V2X mode 1, in which scheduling of resources for the communication with the at least one other transceiver is performed by the central transceiver, wherein the transceiver is configured to transmit the data packet on a NR V2X mode 1 resource pool of the sidelink resource pools of the wireless communication system, and wherein the transceiver is configured to re-transmit the data packet at least once on another or the same NR V2X mode 1 resource pool, a NR V2X mode 2 resource pool, a shared resource pool, an unshared resource pool or an exceptional resource pool of the sidelink resource pools of the wireless communication system in combination with and in the context of all of the other limitations in claim 9.

Considering claim 10, the best prior art found during the prosecution of the present application, Lee 1 and Lee 2, fails to disclose, teach, or suggest the limitations of wherein the transceiver is served by a central transceiver, for example, a base station, of the wireless communication system, wherein the transceiver is configured to operate in D2D mode 1, in which scheduling of resources for the communication with the at least one other transceiver is performed by the central transceiver, wherein the transceiver is configured to transmit the data packet on a D2D mode 1 resource pool of the sidelink resource pools of the wireless communication system, and wherein the transceiver is configured to re-transmit the data packet at least once on another or the same D2D mode 1 resource pool, a D2D mode 2 resource pool, a shared resource pool, an unshared resource pool or an exceptional resource pool of the sidelink resource pools of the wireless communication system in combination with and in the context of all of the other limitations in claim 10.

Considering claim 11 the best prior art found during the prosecution of the present application, Lee 1 and Lee 2, fails to disclose, teach, or suggest the limitations of wherein the transceiver is configured to operate in V2X Mode 4, wherein the transceiver is configured to schedule resources for the sidelink communication autonomously; wherein the transceiver is configured to transmit the data packet on a V2X mode 4 resource pool of the sidelink resource pools of the wireless communication system, and wherein the transceiver is configured to re-transmit the data packet at least once on a V2X mode 3 resource pool, a shared resource pool, an unshared resource pool or an exceptional resource pool of the sidelink resource pools of the wireless communication system in combination with and in the context of all of the other limitations in claim 11.

Considering claim 12, the best prior art found during the prosecution of the present application, Lee 1 and Lee 2, fails to disclose, teach, or suggest the limitations of wherein the transceiver is configured to operate in NR V2X Mode 2, wherein the transceiver is configured to schedule resources for the sidelink communication autonomously; wherein the transceiver is configured to transmit the data packet on a NR V2X mode 2 resource pool of the sidelink resource pools of the wireless communication system, and wherein the transceiver is configured to re-transmit the data packet at least once on another or the same NR V2X mode 2 resource pool, a NR V2X mode 1 resource pool, a shared resource pool, an unshared resource pool or an exceptional resource pool of the sidelink resource pools of the wireless communication system in combination with and in the context of all of the other limitations in claim 12.

Considering claim 13, the best prior art found during the prosecution of the present application, Lee 1 and Lee 2, fails to disclose, teach, or suggest the limitations of wherein the transceiver is configured to operate in D2D Mode 2, wherein the transceiver is configured to schedule resources for the sidelink communication autonomously; wherein the transceiver is configured to transmit the data packet on a D2D mode 2 resource pool of the sidelink resource pools of the wireless communication system, and wherein the transceiver is configured to re-transmit the data packet at least once on another or the same D2D mode 2 resource pool, a D2D mode 1 resource pool, a shared resource pool, an unshared resource pool or an exceptional resource pool of the sidelink resource pools of the wireless communication system in combination with and in the context of all of the other limitations in claim 13.

Considering claim 14, the best prior art found during the prosecution of the present application, Lee 1 and Lee 2, fails to disclose, teach, or suggest the limitations of wherein the transceiver is configured to, in case RLF/no-sensing information or handover is available, to transmit said data packet on an exceptional resource pool of the sidelink resource pools of the wireless communication system, and to re-transmit said data packet at least once on a previously used resource pool of the sidelink resource pools of the wireless communication system in combination with and in the context of all of the other limitations in claim 14.
Response to Arguments
Applicant's arguments filed 11/15/2022 with respect to claims 1-17, 20-22, and 25-30 have been fully considered but they are either not persuasive or moot in view of the new grounds of rejection, as discussed below.

Applicant’s arguments with respect to claims 16, 17, 20, 26, and 29 have been considered but are moot in view of the new grounds of rejection.

Applicant's arguments with respect to claims 1-8, 15, 21, 22, 25, 27, 28, and 30 have been fully considered but they are not persuasive.
On pages 17 and 18 in the Remarks, Applicant argues that the combination of Lee 1 and Lee 2 do not teach or suggest that a transceiver is configured to "retransmit said data packet at least once on another sidelink resource pool of the sidelink resource pools of the wireless communication system."  In contrast to Lee 1 that uses different sidelink carriers for the duplicated PDCP PDUs, independent claim 1 recites that the transceiver is configured to: "- retransmit said data packet at least once on another sidelink resource pool of the sidelink resource pools of the wireless communication system."  Thereby, it is noted that using the different sidelink carriers of Lee 1 and using different resource pools as defined by independent claim 1 is not the same.  Rather, from par. [0124] of Lee 1, it follows that duplicated PDCP PDUs are transmitted on the same resource pool.
Lee 1 discloses re-transmitting said data packet at least once on another sidelink resource pool of the sidelink resource pools of the wireless communication system, if a PPPR value associated with said data packet or with data comprised in said data packet indicates a high reliability (Paragraphs 0156-0159 disclose Threshold Defined Per Reliability Level.  The reliability level may be a reliability level (e.g. PPPR) of MAC PDU, PDCP SDU and/or PDCP PDU.  If the threshold is defined per a reliability level, the UE may compare current level of the packet duplication of the reliability level of PDCP SDU, PDCP PDU and/or MAC PDU with the threshold associated with the reliability level of the PDCP SDU, PDCP PDU and/or MAC PDU.  If the current level of the packet duplication of reliability level of a MAC SDU and/or MAC PDU is less than or equal to the threshold associated with the reliability level, the UE may be allowed to transmit duplicated packet (i.e. MAC SDU and/or MAC PDU).  Otherwise, the MAC layer of the UE may discard the duplicated MAC SDU and/or MAC PDU except the original MAC SDU and/or MAC PDU (i.e. not duplicated MAC SDU and/or PDU).  If the current level of the packet duplication of reliability level of a PDCP SDU and/or PDCP PDU is less than or equal to the threshold associated with the reliability level, the UE may be allowed to generate duplicated packet (i.e. PDCP SDU and/or PDCP PDU).  Otherwise, the PDCP layer of the UE may not generate the duplicated PDCP PDU except the original PDCP SDU and/or PDCP PDU (i.e. not duplicated PDCP SDU and/or PDCP PDU).  Paragraphs 0176 and 0177 disclose if the threshold is defined per a CBR level of the pool, priority, service identity, destination identity and/or reliability level per carrier and/or pool and the application layer packet is generated, the UE may evaluate the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool.  If the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool is less than the threshold associated with the current CBR level of the pool, priority, service identity, destination identity and/or reliability level of each carrier and/or pool, the PDCP layer of UE may be allowed to generate duplicated PDCP SDU and/or PDCP PDUs within the threshold and transmit the duplicated packets in the concerned carrier and/or pool.  Otherwise, PDCP layer of the UE may not generate the duplicated PDCP SDU and/or PDCP PDUs in the concerned carrier and/or pool.  If the UE is not allowed to transmit the duplicated packets in the concerned carrier and/or pool, the UE may trigger select another carrier which allows the packet duplication.  If the threshold is defined per a CBR level of the pool, priority, service identity, destination identity and/or reliability level per carrier and/or pool and the application layer packet is generated, the UE may evaluate the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool.  If the current level of packet duplication per each pool, priority, service identity, destination identity and/or reliability level in each carrier and/or pool is less than the threshold associated with the current CBR level of the pool, priority, service identity, destination identity and/or reliability level of each carrier and/or pool, MAC layer of UE may be allowed to transmit MAC PDUs including duplicated MAC SDUs within the threshold and transmit the MAC PDUs including duplicated MAC SDUs in the concerned carrier and/or pool.  Otherwise, the UE may discard the duplicated MAC SDUs and/or MAC PDUs in the concerned carrier and/or pool.  If the UE may be not allowed to transmit the duplicated packets in the concerned carrier and/or pool, the UE may trigger select another carrier which allows the packet duplication).  Specifically, the wording “If the UE is not allowed to transmit the duplicated packets in the concerned carrier and/or pool, the UE may trigger select another carrier which allows the packet duplication” clearly indicates that the UE is not allowed to transmit the duplicated packets in the concerned carrier and pool.  Therefore, the packet duplication is only allowed to be transmitted in another carrier and pool.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642